DETAILED ACTION

Continued Examination Under 37 CFR 1.114
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 5, 2022 has been entered.
The claim amendment dated July 5, 2022 has been entered.  Claim 1 was amended.  Claims 2-5 and 7-12 are canceled claims.  Claims 1, 6, and 13 are pending.
The rejection of claims 1, 6, and 13 under 35 U.S.C. 103 as being unpatentable over Kroeber et al. (US 2014/0197401 A1) is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (WO 2017/105039 A1) (Note: A machine translation is provided with this office action).
Regarding instant claim 1, Park et al. teaches compounds for an electron transport layer or a hole blocking layer (see abstract).  The general formula is the following Formula 1 (see par. [13]-[14]):

    PNG
    media_image1.png
    100
    354
    media_image1.png
    Greyscale
.
Variables m and n are integers of 0 to 2 (see par. 15). L is C 6 to 30 arylene (see par. [15]). In the Formula 1, R1 and R2 may be selected as phenyl or naphthyl (see par. [51]-[52]).   Each Z is N or CR3 (see par. [47]).  R3 may be phenyl, naphthyl or biphenyl (see par. [52]).  The first shown compound of par. [59] teaches there may be a linking moiety that is biphenylene to a triazine group.   Where Formula 1 has a biphenylene linking moiety to a triazine (see L groups par. [54]-[55] and note that any one of Y groups of the phenylene or biphenylene may be the linking attachment encompassing a meta- bonding position),  R3 groups on the triazine individually include a phenyl and a biphenyl, and R1 and R2 are selected as naphthyl groups the derivative of Park et al. Formula 1 is the same as at least the below instant compound of instant claim 1:

    PNG
    media_image2.png
    284
    303
    media_image2.png
    Greyscale
(see claim 1 of 07/05/2022 claim set, page numbered 4).
Park et al. teaches the Formula 1 material may be an electron transport layer and may be used alone as an electron transport material (see par. [81]).  A device according to Park et al. includes a light emitting layer and electron transport layer between an anode and a cathode (see par. [82]).
	Regarding claim 6, as discussed above, Park et al. renders obvious a compound within Park Formula 1 that is identical to a claimed derivative of instant claim 1.  Same compounds are considered to inherently have the same properties such as glass transition temperature.  Note that "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
	Regarding claim 13, a device according to Park et al. further teaches a device may include a hole injection layer, hole transport layer, and electron injection layer (see par. [82]).
	While Park et al. does not show an example Formula 1 that is identical to one of the structures of instant claim 1, the definition of Park et al. Formula 1 includes groups that result in compound(s) the same as those claimed by applicant as discussed above.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed Park et al. Formula 1 compounds as defined, because one would expect compounds within the Formula 1 as disclosed to be functional compounds for electron transportation in a device as disclosed by Park et al.  One would expect to achieve functional compounds for a device within the disclosure of Park et al. with a predictable result and a reasonable expectation of success.


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jeon, S. O., & Lee, J. Y. (2012). Phosphine oxide derivatives for organic light emitting diodes. Journal of Materials Chemistry, 22(10), 4233-4243.  The reference describes phosphine oxide derivatives for use in organic light emitting devices (see Figure 1, Figure 2, page 4234).
The reference is considered relevant to the state of the art of the endeavor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786